UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------- X
                                       :
JGB (CAYMAN) NEWTON, LTD.,             :
                          Plaintiff,   :   18cv3095(DLC)
                                       :
                -v-                    :    OPINION AND
                                       :       ORDER
SELLAS LIFE SCIENCES GROUP INC., DR. :
ANGELOS M. STERGIOU, MD, ScD H.C.,     :
ALEKSEY N. KRYLOV, JANE WASMAN,        :
STEPHEN F. GHIGLIERI, DR. DAVID A      :
SCHEINBERG, MD, PhD, ROBERT L. VAN     :
NOSTRAND, and JOHN VARIAN,             :
                          Defendants. :
                                       :
------------------------------------- :
                                       :
SELLAS LIFE SCIENCES GROUP, INC.,      :
               Counterclaim Plaintiff, :
                                       :
               -v-                     :
                                       :
JGB (CAYMAN) NEWTON, LTD., JGB         :
COLLATERAL, LLC, JGB CAPITAL OFFSHORE :
LTD., JGB PARTNERS L.P., and JGB       :
CAPITAL L.P.,                          :
              Counterclaim Defendants. :
------------------------------------- X



APPEARANCES:

For the Plaintiff:
Douglas K. Yatter
Virginia Tent
Christopher J. Clark
Austin C. Murnane
Latham & Watkins LLP
885 Third Avenue
New York, NY 10022




                                 1
For the Defendants:
Jay B. Kasner
Christopher P. Malloy
Jeremy A. Berman
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, NY 10036


DENISE COTE, District Judge:

     This litigation arises out of a convertible debenture

agreement between JGB (Cayman) Newton, Ltd. (“JGB”) and Sellas

Life Sciences Group, Inc. (“Sellas”). 1   In 2016, JGB invested $24

million in Sellas’s predecessor in exchange for such a

convertible debenture.    Over the course of the parties’

relationship, the debenture was amended from time-to-time.     One

of the amendments placed a limit on JGB’s right to convert

principal into stock:    specifically, if the share price of

Sellas’s stock fell below $0.35/share as defined by the

agreement, JGB would only be able redeem the number of shares it

would have received had the price been $0.35/share, plus cash

worth the difference between the amount redeemed and the actual

value of the total delivered shares. 2


1A convertible debenture is a debt financing instrument in which
the holder of the debenture has the right to convert (“redeem”)
principal of the debt into stock of the borrower.

2 For example, as explained in the parties’ agreement and recited
below, if JGB sought to redeem $100,000 at a time when the Stock
Payment Price was $0.25/share, JGB would receive 285,715 shares
of common stock (100,000 divided by $0.35) plus $28,571.43 in
cash (the difference between the $100,000 sought to be redeemed
                                  2
     The parties’ primary dispute centers around whether the

agreements between the parties provide that the $0.35/share

figure automatically adjusts for stock splits.       The practical

import of this disagreement is immense: according to JGB’s

calculations, adjusting the $0.35/share figure for stock splits

would result in less than one third the number of shares than

would issue if this figure remained unadjusted.       Both sides

argue that the transaction documents are unambiguous and have

moved to have this matter decided on the pleadings and to

dismiss the other side’s claims.       The motions are granted in

part.



                            BACKGROUND

     The following facts are undisputed and contained in the

Amended Complaint, the Amended Answer and Counterclaims, the

exhibits thereto, and the documents integral to those pleadings. 3

Sellas is a clinical-stage biopharmaceutical company

incorporated in Delaware with a principal place of business in

New York.   Sellas’s predecessor company was Galena Biopharma,




and the value of the 285,715 shares calculated at the actual
$0.25/share price).

3 In connection with their briefing on the motions, both parties
have submitted numerous additional documents not referenced in
the pleadings or otherwise integral thereto. This Opinion does
not consider these documents.
                                   3
Inc. (“Galena”), which merged with Sellas in or around December

2017.   JGB is an investment fund with its principal place of

business in the Cayman Islands.

The Securities Purchase Agreement

     On May 10, 2016, JGB and Galena entered into a Securities

Purchase Agreement (“SPA”) whereby JGB paid $24 million to

Galena, in return for a convertible debenture, which was issued

the same day and titled 9% Original Issue Discount Senior

Secured Debenture (the “Original Debenture”).   The SPA functions

as the primary agreement between the parties and contains

numerous provisions applicable to other documents, defined in

the SPA as “Transaction Documents.”   The SPA defines

“Transaction Documents” as follows:

     “Transaction Documents” means this Agreement [the
     SPA], the Debentures, the Warrants, the Security
     Agreement, the Subsidiary Guaranty, the Registration
     Rights Agreement, the Securities Account Control
     Agreement, Pay-Off Letter and all exhibits and
     schedules thereto and hereto and any other documents
     or agreements executed in connection with the
     transactions contemplated hereunder. 4

(Emphasis supplied.)

     The SPA contains general provisions regarding each of the

Transaction Documents.   The SPA’s merger clause provides that

“The Transaction Documents . . . contain the entire




4 The capitalized terms are each specifically defined in the
definitions section of the SPA.
                                  4
understanding of the parties with respect to the subject matter

hereof and thereof and supersede all prior agreements.” 5

     Most importantly for this dispute, the SPA contains a

Construction Clause applicable to all Transaction Documents that

refers to stock splits.   It provides:

     The parties agree that each of them and/or their
     respective counsel have reviewed and had an
     opportunity to revised the Transaction Documents and,
     therefore, the normal rule of construction to the
     effect that any ambiguities are to be resolved against
     the drafting party shall not be employed in the
     interpretation of the Transaction Documents or any
     amendments thereto. In addition, each and every
     reference to share prices and shares of Common Stock
     in any Transaction Document shall be subject to
     adjustment for reverse and forward stock splits, stock
     dividends, stock combinations and other similar
     transactions of the Common Stock that occur after the
     date of this Agreement.

(Emphasis supplied.)

     The SPA also contains Galena’s representation that it will

not provide JGB with material non-public information.   Section

4.8 of the SPA provides that:

     Except with respect to the material terms and
     conditions of the transactions contemplated by the
     Transaction Documents, the Company covenants and
     agrees that neither it, nor any other Person acting on
     its behalf, has provided prior to the date hereof or

5The SPA’s choice of law clause provides that “[a]ll questions
governing the construction, validity, enforcement and
interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws
of the State of New York, without regard to the principles of
conflicts of law thereof.” The SPA also provides for disputes
over each of the Transaction Documents to be litigated in the
state and federal courts of the City of New York.
                                 5
     will in the future provide any Purchaser or its agents
     or counsel with any information that the Company
     believes constitutes material non-public information,
     unless prior thereto such Purchaser shall have entered
     into a written agreement with the Company regarding
     the confidentiality and use of such information. The
     Company understands and confirms that each Purchaser
     shall be relying on the foregoing covenant in
     effecting transactions in securities of the Company.

(Emphasis supplied.)

The August 22, 2016 Debenture

     The Original Debenture was amended and restated on August

22, 2016, resulting in two documents:   the “Amendment

Agreement,” in which the parties agreed to amend and restate the

Original Debenture, and the “Amended and Restated 9% Original

Issue Discount Senior Secured Debenture Due November 10, 2018”

(“Debenture”), which replaced the Original Debenture.    The

Amendment Agreement provided that “this Agreement [the Amendment

Agreement] and the [Amended and Restated] Debenture is a

Transaction Document.   In addition, all references in the

Transaction Documents to the Original Debenture shall be deemed

to mean the Original Debenture as amended pursuant to this

Agreement.”   The Amendment Agreement also provided for Galena to

publicly disclose the agreement on the next trading day, and

that once the Amendment Agreement was disclosed, “[JGB] shall

not be in possession of any material, nonpublic information

received from [Galena]”.



                                 6
     The Debenture is a complex, carefully worded instrument.

The key provisions for this dispute are as follows.   Beginning

on November 10, 2016, JGB generally had the right to require

Galena to redeem up to $1.5 million per month in principal on

the Debenture.   At Galena’s option, the Debenture could be put

into “Stock On” mode, at which point redemptions of the

principal would be paid in shares of common stock of Galena, as

long as certain conditions (the “Equity Conditions”) were met.

If the Equity Conditions were not met, then redemptions of

principal were required to be paid in cash.   At all relevant

points here, the Debenture was in “Stock On” mode.

     When paying JGB in stock, Galena was required to calculate

the price of its stock as 92.5% of the Volume Weighted Adjusted

Price (“VWAP”) 6 for the trading day immediately prior to the

redemption, or 92.5% of the average VWAP for the three lowest

VWAPs in the 20 consecutive trading day period preceding the

redemption notice, whichever was lower.   In other words, the

stock received by JGB under the Debenture would be valued at a

significant discount relative to Galena’s then-trading price.

Galena was required to provide the requisite number of shares

within three trading days after JGB delivered a notice of

redemption.   Failure to deliver the requisite shares within two


6 VWAP is a means to calculate the average trading price over a
particular day.
                                 7
trading days after the due date was an “Event of Default” and

would result in partial liquidated damages of $5 for each $1,000

of principal being redeemed for each trading day beyond the

second trading day that delivery was delayed.

     The key Equity Condition of relevance to this case requires

that “the VWAP of the Common Stock is at least $0.20 per share

(appropriately adjusted for any stock split, stock dividend,

stock combination, stock buy-back or other similar transaction).

. . .” (the “Price Floor”).   If the Equity Conditions are not

satisfied at the time of a redemption, JGB has the right to

receive redemptions in cash, or, at its exclusive option, waive

the failure of the condition and continue to accept stock.

     The Debenture also contains two provisions aimed at

ensuring that JGB would not be in possession of any material

non-public information.   An Equity Condition is that “[JGB] is

not in possession of any information provided by or on behalf of

[Galena] that constitutes, or may constitute, material non-

public information.”   The Debenture also provides that:

     Each of [JGB] and [Galena] acknowledge [Galena’s]
     obligation under [the SPA] to not provide any material
     non-public information to [JGB], and [JGB] agrees that
     [Galena] shall have no liability to [JGB] for failing
     to disclose any material non-public information in
     connection with the issuance of any Stock Payment
     Shares to [JGB] in accordance with the terms of this
     Debenture.

(Emphasis supplied.)


                                 8
     In November 2016, Galena underwent a 1-for-20 reverse stock

split. 7   Pursuant to the terms of the Debenture, the Price Floor

was raised to $4.00.

December 2016 Waiver

     The parties next amended the Debenture on December 14,

2016, in a “Waiver” agreement (“December 2016 Waiver”).    The

December 2016 Waiver acknowledged that Galena’s stock price had

fallen below $4.00 per share (the new Price Floor), and

indicated that Galena requested that JGB waive the Price Floor.

The December 2016 Waiver waived the Price Floor for December

2016 through March 2017, subject to certain new conditions.      The

December 2016 Waiver included a provision confirming that JGB

had not been provided any material non-public information by

Galena.    The December 2016 Waiver also included the following

definitional provision:

     Transaction Documents. The Debenture, the [SPA], . .
     . this Agreement, the other Transaction Documents, and
     all other agreements, instruments and other documents
     executed in connection with or relating thereto
     (collectively, the “Debenture Documents”) are legal,
     valid, binding, and enforceable against [Galena] . . .
     in accordance with their terms.




7 A reverse stock split is a type of transaction in which each
outstanding share of the company is converted into a fraction of
a share, thus making each individual full share proportionally
more valuable. The reverse stock split here converted each
former share of Galena to 1/20 of a share, thus raising Galena’s
per share price by a factor of 20.
                                  9
May 2017 Amendment

     The next agreement in the record was entered into on May 1,

2017, in a document titled “Amendment Agreement” (“May 2017

Amendment”). 8   In response to a request from the NASDAQ Stock

Market, the parties agreed that any price floor could not be

lower than $0.35.    The May 2017 Amendment begins by stating

that:

     WHEREAS, satisfaction of the Equity Conditions (as
     defined in the Debenture) requires among other things
     that the VWAP (as defined in the Debenture) for the
     Common Stock shall be at least $4.00 per share
     pursuant to paragraph (i) of the definition of “Equity
     Conditions” set forth in Section 1 of the Debenture
     (the “Price Floor”); provided, however, that the Price
     Floor may be waived by the Holder at its option;

     WHEREAS, the NASDAQ Stock Market (“NASDAQ”) has
     requested that the parties enter into agreement to
     provide that any waiver of the Price Floor may not
     result in the Stock Payment Price being less than
     $0.35 per share;

     WHEREAS, the Holder is willing to enter into the
     agreement requested by NASDAQ [on] the terms and
     conditions set forth herein.

(Emphasis supplied.)

     The May 2017 Amendment contains a definitional section that

is almost identical to that contained in the December 2016

Waiver that refers to itself as a Transaction Document and that




8 JGB describes five occasions on which the Debenture was
“amended and restated”: August 22 and December 14, 2016, and May
1, July 10 and August 7, 2017.
                                 10
also defines a category of documents as “Debenture Documents.”

It reads:

     Transaction Documents. The [Amended] Debenture, the
     [SPA], . . . the [December 2016 Waiver], the Waiver
     dated April 1, 2017, this Agreement, the other
     Transaction Documents and all other agreements,
     instruments and other documents executed in connection
     with or relating thereto (collectively, the “Debenture
     Documents”) are legal, valid, binding and enforceable
     against the Company and Guarantors in accordance with
     their terms.

(Second emphasis supplied.)

     The provision for a $0.35 price floor per share is

contained in the third paragraph.   It reads:

     3. Agreement. For purposes of Section 2(a) of the
     Debenture and Section 4(a) of the Debenture, [JGB] and
     [Galena] hereby agree that [JGB] may, from time to
     time, at [JGB’s] option waive the Price Floor (for
     such number of Trading Days as [JGB] determines);
     provided, however, [JGB] cannot waive the Price Floor
     to the extent that the resulting Stock Payment Price
     would be less than $0.35 per share as a result of any
     such waiver. For the avoidance of doubt, in the event
     of any Equity Conditions Failure that is not, or
     cannot be as a result of this Agreement, waived by
     [JGB], [Galena] shall honor the Holder Redemption
     Amounts in cash or, at [Galena’s] election, with the
     prior written consent of [JGB], deliver aggregate
     consideration in shares of Common Stock and cash in
     satisfaction of the applicable Holder Redemption
     Amount as follows: (i) the number of shares of Common
     Stock equal to the quotient obtained by dividing such
     Holder Redemption Amount and $0.35 (each such share
     having a deemed value per share at the Stock Payment
     Price that would have been in effect but for the
     minimum Stock Payment Price condition of $0.35 per
     share set forth herein) and (ii) cash equal to the
     difference between the Holder Redemption Amount and
     the aggregate deemed value of the shares of Common
     Stock delivered in clause (i). For example, if the
     applicable Holder Redemption Amount is $100,000 and

                               11
     the Stock Payment Price would be $0.25 per share but
     for the provisions of this Agreement, then [Galena]
     shall issue 285,715 shares of common stock to the
     Holder and pay to [JGB] an amount in cash equal to
     $28,571.43.

     4. Limitation of Agreement. The Agreement set forth
     above shall be limited precisely as written and
     relates solely to clause (i) of the definition of
     “Equity Conditions” set forth in Section 1 of the
     Debenture, Section 2(a) of the Debenture and Section
     4(a) of the Debenture in the manner and to the extent
     described above . . . .

     5. No Modification. Except as expressly set forth
     herein, nothing contained in this Agreement shall be
     deemed or construed to amend, supplement or modify the
     Debenture or any other Debenture Documents or
     otherwise affect the rights and obligations of any
     party thereto, all of which remain in full force and
     effect.

(Emphasis supplied.)

     The point below which the Price Floor could not be waived

by JGB under the May 2017 Amendment will be referred to as the

Hard Price Floor.    Like the other agreements, the May 2017

Amendment also selected New York law and a New York venue, and

confirmed that JGB had not received any material nonpublic

information.

Collateral Account

     The SPA also provided that the Debenture would be secured

by a restricted cash collateral account (“Collateral Account”).

The parties agreed that the Collateral Account would contain a

sum equal to at least the outstanding principal.   Another

agreement, the Securities Account Control Agreement, governed

                                 12
this account.    The December 2016 Waiver amended the Securities

Account Control Agreement to, among other things, provide that

Galena “may not make withdrawals from the Account without the

prior written consent of [JGB].”       The December 2016 Waiver also

provided that JGB “shall, on a monthly basis, provided that no

Event of Default has occurred and is continuing, provide written

instructions . . . to wire transfer within three (3) Business

Days after the end of the month any funds in excess of the

outstanding Principal Amount of the Debenture” to Galena.

      On July 10, 2017, JGB and Galena entered into an amendment

of the Debenture in which the Stock Payment Price formula was

modified to generally provide that the Stock Payment Price would

now be 80% of the prior trading day’s VWAP or 80% of the average

of the three lowest VWAPs in the 20 prior trading days.      This

increased the discount on Galena’s shares when JGB redeemed

principal.     Like the other agreements, it chose a New York venue

and law, and confirmed that no material, nonpublic information

had been provided to JGB.

August 2017 Merger

     On August 7, 2017, JGB and Galena entered into a “Consent

Agreement” (“August 2017 Consent”) to permit Galena to merge

into Sellas.    JGB gave permission to Galena to enter into the

merger with Sellas, and further agreed to generally limit its

redemptions to 15% of the daily trading volume of the stock.

                                  13
Like the other agreements, it chose New York law, a New York

venue, and, other than knowledge of the forthcoming merger,

represented that JGB was not in possession of any material

nonpublic information.

     The merger between Galena and Sellas closed on or about

December 29, 2017.   Immediately before the merger, Galena

effected a 1-for-30 reverse stock split.    As outlined, the

primary dispute between the parties is whether the Hard Price

Floor remained at $0.35, or adjusted to $10.50 to account for

the reverse stock split.

     The parties’ pleadings dispute various aspects of what

happened next.   For purposes of each motion, the non-movant’s

factual allegations are taken as true and all inferences are

drawn in favor of the non-movant.    Sellas’s version is as

follows.   On December 29, 2017, JGB issued five Holder

Redemption Notices to redeem $1.05 million in principal.      Those

redemption notices used the $0.35 cent Hard Price Floor.      Sellas

informed JGB that it would deliver the shares on a post-split

basis, to which there was no objection.    After the merger and

reverse-stock split, on January 4, 2018, Sellas delivered the

shares as calculated using the adjusted $10.50 Hard Price Floor.

Throughout January and February, JGB accepted shares issued in

response to Holder Redemption notices calculated using the

$10.50 Hard Price Floor without complaint.    In addition, JGB’s

                                14
CFO sent an e-mail on February 1, 2018 indicating that JGB

believed that the Hard Price Floor was $10.50.

     The parties’ pleadings also dispute what transpired during

negotiations to retire the Debenture that took place in February

and March 2018.   JGB’s version is that on or about February 21,

2018, Sellas offered to buy out JGB’s remaining rights under the

Debenture.   Further offers to buy out JGB’s rights under the

Debenture were made on or about February 22 and March 4.

     On March 4, Krylov advised JGB that it had drawn up terms

of an additional offer, and asked JGB to halt its trading of

Sellas’s shares to consider the offer, which defendants believed

contained material nonpublic information.   Sellas contends that

this offer was tied to a Private Investment in Public Equity

(“PIPE”) transaction that it was in the midst of finalizing and

which constituted material non-public information, such that JGB

would have to stay out of the public markets once it was

provided this information.   JGB agreed to receive the

information, and halted trading from March 7 to March 9, 2018 to

consider the offer, which it ultimately rejected.   Once the PIPE

was publicly announced, on March 9, JGB was free to resume

trading.

     On March 8, in response to JGB’s March 2, 2018 Holder

Redemption Notice, which calculated the shares due using the

$0.35 Hard Price Floor, Sellas began issuing shares to JGB using

                                15
the $0.35 Hard Price Floor.   Sellas claims that it believed it

could do so without waiving its rights under Section 4(d) of the

Debenture, which provides that “delivery [of shares] shall not

operate as a waiver by [Sellas] of any such action [Sellas] may

have against [JGB].”   JGB, for its part, contends that at some

point during the timeframe between December 2017 and April 2018,

Sellas agreed that $0.35 was the correct Hard Price Floor,

including specifically in a discussion on March 4, 2018.

     On March 22, defendant Angelos Stergiou, Sellas’s CEO, made

another offer to buy out JGB, which JGB also rejected.   Through

March 2018, the two sides could not come to an agreement on

retiring the Debenture.

     On April 2, the dispute over the Hard Price Floor came to a

head.   That morning, Sellas took the position in a letter to JGB

that the Hard Price Floor was $10.50, and stated its intention

to refuse to honor any of JGB’s Holder Redemption Requests

calculated using the $0.35 Hard Price Floor.   Later that

morning, JGB issued a Holder Redemption Notice calculated using

the $0.35 Hard Price Floor.   The same day, Sellas issued a press

release announcing positive results in clinical trials for its

cancer drug.   That was the first notice given to JGB of those

positive results.   Sellas’s stock price more than doubled.

     JGB claims that, as a result of Sellas’s refusal to deliver

shares on April 2, 2018, it lost an opportunity to make $21.5

                                16
million selling Sellas shares.   Sellas, for its part, claims

that it delivered shares on April 5, 2018 using the $0.35 Price

Floor within the three-day window provided by the Debenture.

     Sellas further claims that on April 9, 2018, JGB denied

Sellas’s request to release $1.35 million from the Collateral

Account, which it claims is the required collateral associated

with redemptions issued in response to Holder Redemption Notices

62-67, which were issued sometime between March and April 2,

2018.   Sellas claims that JGB and its agent JGB Collateral

continue to refuse to release these funds.



                        PROCEDURAL HISTORY

     On April 9, 2018, JGB filed a complaint in this court, and

amended that complaint on May 2 (“FAC”).     The FAC asserts eight

claims for relief:   (1) a claim against Sellas seeking an order

that Sellas specifically perform its obligations under the

Debenture; (2) a claim against Sellas for breach of contract;

(3) a claim against Sellas for breach of duty of good faith and

fair dealing; (4) a claim for federal securities fraud against

Sellas, Stergiou, and Krylov, for the conduct between February

2018 and April 2, 2018; (5) a control person claim against the

officers and directors of Sellas; (6) a claim for fraud and

deceit against Sellas, Stergiou, and Krylov; (7) a claim for



                                 17
conversion against Sellas; and (8) a claim for unjust enrichment

against Sellas.

     On May 18, 2018, Sellas answered the FAC and brought

counterclaims, and on May 25, amended its answer and

counterclaims.    The counterclaims are brought on behalf of

Sellas only, and involve claims for:    (1) declaratory judgment

against JGB that the Hard Price Floor adjusted to $10.50 after

the reverse stock split; (2) declaratory judgment against JGB

and JGB Collateral requiring the JGB entities to deliver cash

collateral owed to Sellas; (3) breach of contract against JGB

for return of the excess shares it delivered while using the

$0.35 Hard Price Floor; (4) breach of contract against JGB and

JGB Collateral for release of funds held in the Collateral

Account; (5) mutual mistake against JGB; (6) conversion against

JGB and JGB Collateral; and (7) unjust enrichment against JGB

Capital Offshore, JGB Partners, and JGB Collateral.

     On June 18, Sellas moved for judgment on the pleadings;

Krylov, Stergiou, and the Sellas officer defendants moved to

dismiss the FAC; and all defendants moved to strike paragraphs 9

and 72 of the FAC.    On July 6, JGB moved for partial judgment on

the pleadings in its favor regarding its first and second causes

of action, and to dismiss the counterclaims pursuant to Rule

12(b)(2) and 12(b)(6), Fed. R. Civ. P.    Sellas’s motion became



                                 18
fully submitted on July 30 and JGB’s motion became fully

submitted on August 10.

     On October 1, Sellas and the individual defendants moved

for a temporary restraining order, a preliminary injunction, and

expedited discovery.   On October 4, the parties filed a

stipulation and proposed order, which the Court ordered the same

day, rendering the motion for a temporary restraining order

moot.   The parties subsequently agreed to consolidate the motion

for a preliminary injunction with a trial on the merits, to take

place in November.



                            DISCUSSION

     The standards governing motions to dismiss are well-

established.   When a party moves to dismiss for failure to state

a claim upon which relief can be granted under Rule 12(b)(6),

Fed. R. Civ. P., a court must “accept all allegations in the

complaint as true and draw all inferences in the non-moving

party’s favor.”   LaFaro v. N.Y. Cardiothoracic Grp., PLLC, 570

F.3d 471, 475 (2d Cir. 2009) (citation omitted).   The complaint

will survive the motion to dismiss as long as it contains

“sufficient factual matter, accepted as true, to state a claim

to relief that is plausible on its face.”   Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (citation omitted).   The court will

deem the complaint “to include any written instrument attached

                                19
to it as an exhibit, materials incorporated in it by reference,

and documents that, although not incorporated by reference, are

integral to the complaint.”    L-7 Designs, Inc. v. Old Navy, LLC,

647 F.3d 419, 422 (2d Cir. 2011) (citation omitted).

     Where a party moves to dismiss securities fraud

allegations, “section 21D(b)(2) of the [Private Securities

Litigation Reform Act (PSLRA)], which governs scienter pleading

in securities fraud actions, establishes a more stringent rule

for inferences involving scienter, and requires that a

plaintiff's complaint state with particularity facts giving rise

to a strong inference that the defendant acted with the required

state of mind.”    Teamsters Local 445 Freight Div. Pension Fund

v. Dynex Capital Inc., 531 F.3d 190, 194 (2d Cir. 2008)

(citation omitted).    An inference of scienter is “strong” and a

complaint will survive if “a reasonable person would deem the

inference of scienter cogent and at least as compelling as any

opposing inference one could draw from the facts alleged.”

Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 324

(2007).

     “Judgment on the pleadings is appropriate where material

facts are undisputed and where a judgment on the merits is

possible merely by considering the contents of the pleadings.”

Sellers v. M.C. Floor Crafters, Inc., 842 F.2d 639, 642 (2d Cir.

1988).    “In deciding a Rule 12(c) motion, we apply the same

                                 20
standard as that applicable to a motion under Rule 12(b)(6),

accepting the allegations contained in the complaint as true and

drawing all reasonable inferences in favor of the nonmoving

party.”    Mantena v. Johnson, 809 F.3d 721, 727–28 (2d Cir. 2015)

(citation omitted).    On a motion for judgment on the pleadings,

the court will consider documents attached to the pleadings, and

documents integral to them.    See L-7 Designs, Inc., 647 F.3d at

422.

I.     The Contract Claims

       The core of the dispute between these parties centers on

the interpretation of the Debenture and the May 2017 Amendment,

which created the Hard Price Floor.    With regard to the breach

of contract claims alleged in this dispute, JGB has moved for

partial judgment on the pleadings and to dismiss Sellas’s

amended counterclaims, and Sellas has moved for judgment on the

pleadings to dismiss JGB’s FAC.

       Under New York law, 9 “a fundamental objective of contract

interpretation is to give effect to the expressed intention of

the parties.”    In re MPM Silicones, 874 F.3d 787, 795 (2d Cir.

2017).    “The initial inquiry is whether the contractual




9 Each of the relevant contracts provides for New York law to
govern disputes, and all parties in their briefing agree that
New York law governs.
                                  21
language, without reference to sources outside the text of the

contract, is ambiguous.”   Id.

     An ambiguity exists where the terms of the contract
     ‘could suggest more than one meaning when viewed
     objectively by a reasonably intelligent person who has
     examined the context of the entire integrated
     agreement and who is cognizant of the customs,
     practices, usages, and terminology as generally
     understood in the particular trade or business.’

Law Debenture Trust Co. of New York v. Maverick Tube Corp., 595

F.3d 458, 466 (2d Cir. 2010) (quoting International Multifoods

Corp. v. Commercial Union Ins. Co., 309 F.3d 76, 83 (2d Cir.

2002)).   By contrast, a contract is unambiguous if its “language

has a definite and precise meaning about which there is no

reasonable basis for a difference of opinion.”   Keiler v.

Harlequin Enters. Ltd., 751 F.3d 64, 69 (2d Cir. 2014).     In

determining whether a term is ambiguous, courts are to consider

“the entire contract to safeguard against adopting an

interpretation that would render any individual provision

superfluous.”   RJE Corp. v. Northville Industries Corp., 329

F.3d 310, 314 (2d Cir. 2003) (citation omitted).   “[T]he

language of a contract is not made ambiguous simply because the

parties urge different interpretations.”   Aetna Cas. & Sur. Co.

v. Aniero Concrete Co., 404 F.3d 566, 598 (2d Cir.

2005)(citation omitted).   “The matter of whether the contract is

ambiguous is a question of law for the court.”   Law Debenture

Trust Co. of New York, 595 F.3d at 465.

                                 22
     If an ambiguity exists, then a court may consider extrinsic

evidence to determine its meaning.    See JA Apparel Corp. v.

Abboud, 568 F.3d 390, 397 (2d Cir. 2009).    Where extrinsic

evidence is considered, the meaning of the ambiguous contract is

a question of fact for the factfinder.    Id.   The sources of

evidence that may be considered in interpreting an ambiguous

contract include course of performance evidence.     Because such

evidence involves factual disputes, however, it is generally

inappropriate for resolution on a motion to dismiss or for

judgment on the pleadings.

     Both JGB and Sellas contend that the relevant contract

terms are unambiguous and support their positions.     The plain

meaning of the contract terms at issue here requires the Hard

Price Floor to be adjusted for stock splits.

     The Hard Price Floor was created by the May 2017 Amendment.

The May 2017 Amendment provides that “the Holder cannot waive

the Price Floor to the extent that the resulting Stock Payment

Price would be less than $0.35.” 10   The Construction Clause of


10The Debenture provides for Sellas to issue securities to JGB
that convert into publicly traded common stock at a percentage
discount to the market price on the day of conversion. Such
securities are known as a “future priced,” “death spiral,” or
“toxic” securities because of their potential to exert
significant downward pressure on a company’s stock price. When
shares are converted at a discount and then sold into the market
at market price, the volume of common stock in the market
increases, which drives the price per share down. This, in
turn, leads to an ever increasing amount of common stock being
                                 23
the SPA directs that “each and every reference to share prices

and shares of Common Stock in any Transaction Document shall be

subject to adjustment for reverse and forward stock splits.”    By

its unambiguous, plain terms, the Construction Clause applies to

“Transaction Documents.”

          Transaction Documents are defined to include

     [the SPA], the Debentures, the Warrants, the Security
     Agreement, the Subsidiary Guaranty, the Registration
     Rights Agreement, the Securities Account Control
     Agreement, Pay-Off Letter and all exhibits and
     schedules thereto and hereto and any other documents
     or agreements executed in connection with the
     transactions contemplated hereunder.

(Emphasis supplied.)    Because the May 2017 Amendment was a

document executed “in connection with the transactions

contemplated” by the SPA, the May 2017 Amendment is a

Transaction Document.    Read together, they require the reference

to the Hard Price Floor to be adjusted for stock splits.

     There is additional support in the parties’ agreements for

construing the May 2017 Amendment as a Transaction Document and

requiring, as a result, the Hard Price Floor to be adjusted for

stock splits.   The May 2017 Amendment amends the Debenture.   The

parties have agreed that amendments to the Debenture are




issued and subsequently sold into the market upon conversions.
Companies who issue future priced securities often negotiate a
conversion price floor in order to control this downward spiral.
See David A. Broadwin, An Introduction to Antidilution
Provisions (Part 2), Prac. Law. 23, 28-29 (2004).
                                 24
Transaction Documents, classified as “Debentures”.   For

instance, the first paragraph of the August 22, 2016 amended

Debenture, defines “Debenture” as “this debenture, as amended,

restated, supplemented or otherwise modified from time to time.”

In addition, a July 10, 2017 Amendment Agreement between the

parties describes the Debenture “as amended and restated on

August 22, 2016, and as subsequently amended on December 14,

2016, and May 1, 2017” (emphasis supplied), indicating again

that the parties considered the May 2017 Amendment to be an

amendment to the Debenture.

     Finally, the May 2017 Amendment refers to itself as a

Transaction Document.   It reads,

     Transaction Documents. The Debenture, the Securities
     Purchase Agreement, the Subsidiary Guaranty, the
     Security Agreement, the Waiver dated December 14,
     2016, the Waiver dated April 1, 2017, this Agreement,
     the other Transaction Documents and all other
     agreements, instruments and other documents executed
     in connection with or relating thereto (collectively
     the ‘Debenture Documents’) are legal, valid, binding
     and enforceable . . . .

(Emphasis supplied.)

     JGB contends that this same clause’s reference to a

category of documents titled the “Debenture Documents,” which

includes the May 2017 Amendment, the Debenture, the SPA, and

“other Transaction Documents,” shows that “Transaction

Documents” does not include the May 2017 Amendment, because the

“Debenture Documents” category must be broader than the

                                25
Transaction Documents, or else it would be meaningless.     In the

face of the many indications in the documents that the May 2017

Amendment is a Transaction Document, this argument is

unavailing.   Read in context, the term Debenture Documents

permits the parties to easily reference a broad and growing list

of agreements in other sections of the same document. 11

     JGB next argues that because the May 2017 Amendment was not

one of the transactions contemplated at the time of the

execution of the SPA it cannot be a Transaction Document.     But,

the SPA clearly contemplated future amendments, including by

providing procedures for future amendment.   The “transactions

contemplated” in the SPA logically include redemptions by JGB

pursuant to the Debenture, and, while not created

contemporaneously, the May 2017 Amendment is an agreement that

is directly connected to the terms of these redemptions.

     JGB next argues that, even if the May 2017 Amendment is a

Transaction Document, the SPA’s Construction Clause -- with its

requirement that references to share prices be adjusted for

stock splits -- does not govern the May 2017 Amendment because


11The term Debenture Document is used throughout the May 2017
Amendment to easily refer to the parties’ existing contractual
obligations. For example, in the paragraph directly following
its definition, the May 2017 Amendment states “Obligations. The
respective obligations of the Company and the Guarantors under
the Debenture Documents are not subject to any setoff,
deduction, claim, counterclaim or defenses of any kind or
character whatsoever.”
                                26
the clause does not include the word “amendments” and therefore

only applies to a subset of Transaction Documents.     JGB points

out that while the Construction Clause expressly refers to “the

Transaction Documents or any amendments thereto” when it

provides that ambiguities are not to be resolved against the

drafting party in interpreting these documents (“Drafter’s

Presumption”), the parties did not add the term “amendments”

when they refer to Transaction Documents in the following

sentence, which governs stock splits.     The reference to

amendments when discussing the Drafter’s Presumption does not

create an ambiguity about the need to adjust for stock splits

whenever a Transaction Document refers to share prices.      There

is no tension between the two sentences, and each may be given

its full force and affect without limiting the reach of either

sentence.

     The two sentences are the only two sentences in the SPA’s

section addressed to “Construction.”     They address entirely

separate issues of construction.     One addresses the Drafter’s

Presumption; the other addresses all references to share prices

in light of stock splits.   The first sentence uses the phrase

“the Transaction Documents or any amendments thereto;” the

second sentence begins with the phrase “In addition” and uses

the phrase “any Transaction Document”.     As just described, the

SPA’s definition of Transaction Documents is inclusive and

                                27
encompasses documents not yet executed.   It includes “any other

documents or agreements executed in connection with the

transactions contemplated hereunder.”   Also, as just described,

the parties themselves referred to the May 2017 Amendment as a

Transaction Document and to many other documents amending prior

Transaction Documents as being Transaction Documents themselves.

     In sum, JGB’s suggestion that the SPA’s direction -- that

references to share prices “in any Transaction Document shall be

subject to adjustment for reverse and forward stock splits” --

should not be read to actually apply to “any Transaction

Document” would be at odds with the plain meaning of the

sentence, as well as the SPA’s definition of Transaction

Documents.   Throughout their documents the parties rely on the

term Transaction Documents to encompass amendments to the

original Transaction Documents, and to suggest that it does not

would undermine the integrity of those documents in countless

ways that have nothing to do with stock splits.   The documents,

read as whole, do not allow JGB’s reading of the Construction

Clause.

     Finally, JGB places the most weight on a term of the May

2017 Amendment itself.   In its fourth of eleven numbered

paragraphs, the amendment describes the “Limitation of

Agreement” (“Limitation Clause”).    The Limitation Clause states

that the amendment “shall be limited precisely as written and

                                28
relates solely” to three clauses of the Debenture.    Those

clauses concern the Price Floor, the accumulation of interest on

principal, and mechanisms of redemption.   The Limitation Clause

articulates the standard legal requirement that unambiguous

contracts be interpreted as written and directs attention to the

provisions in the Debenture that the amendment is intended to

affect.   It does nothing to indicate that the terms of the May

2017 Amendment should not be subject to the Construction Clause

of the SPA.   Moreover, nothing in the May 2017 Amendment

conflicts with the Construction Clause or indicates an intention

by the parties to override the terms of the SPA.    Indeed, its

reference to the Price Floor provisions of the Debenture

underscores the parties’ intention that the Hard Price Floor

created by the May 2017 Amendment directly impact the operations

of the Price Floor, an intention which would of course be

furthered if both price floors are simultaneously and

automatically adjusted together for stock splits.    JGB does not

argue that the Price Floor provisions of the Debenture are not

subject to the stock split adjustments required by the SPA’s

Construction Clause.   Reading these documents together, then,

and giving full force and effect to each of their terms, JGB’s

suggestion that the Limitation Clause brings the May 2017

Amendment outside the SPA and its Construction Clause must be

rejected.

                                29
     Accordingly, because the May 2017 Amendment refers to a

share price of $0.35 and the Construction Clause requires share

prices to be adjusted for stock splits, the only plausible

reading of the contract is that an adjustment for stock splits

must be made to the Hard Price Floor.        If the language of the

contract at issue in this dispute were ambiguous, an examination

of extrinsic evidence would be warranted.        Both parties argue

that the course of dealings between the parties referenced in

their pleadings and a NASDAQ rule and guidance support their

interpretations of the contract.        Because the terms in the

parties’ agreements that are relevant to this dispute are

unambiguous, it is unnecessary to address the course of conduct

allegations in the pleadings. 12

     Sellas also brings a contract claim related to JGB and JGB

Collateral’s obligation under the contract to release cash from

the Collateral Account over which they exercise control.

JGB and JGB Collateral seek dismissal of this claim on the

grounds that Sellas’s refusal to deliver shares to JGB in

accordance with the parties’ agreements constituted an “Event of

Default” that destroyed any contractual obligation on the part



12Sellas also claims, as an alternative to its breach of contract
claims, that mutual mistake occurred and asks the court to
reform the May 2017 Amendment. Because Sellas’s interpretation
of the contract prevails, it is unnecessary to address this
claim.
                                   30
of JGB to consent to release of the cash collateral.     Because

Sellas’s interpretation of the contract prevails, its April 2,

2018 letter stating that it would no longer accept the

unadjusted share price and its subsequent refusals to issue

redemptions using an unadjusted Hard Price Floor did not

constitute Events of Default.   Accordingly, JGB and JGB

Collateral’s motion to dismiss Sellas’s collateral account

breach of contract claim is denied.

II.    Fraud Claims

      The defendants seek to dismiss JGB’s claim for fraudulent

omission under § 10(b) and for New York common law fraud for

failure to state a claim.   This motion will be granted.

      To state a claim under § 10(b) of the Securities Exchange

Act, “a plaintiff must allege ‘(1) a material misrepresentation

or omission by the defendant; (2) scienter; (3) a connection

between the misrepresentation or omission and the purchase or

sale of a security; (4) reliance upon the misrepresentation or

omission; (5) economic loss; and (6) loss causation.’”     Charles

Schwab Corp. v. Bank of Am. Corp., 883 F.3d 68, 92 (2d Cir.

2018) (citing Halliburton Co. v. Erica P. John Fund, Inc., 573

U.S. 258, 134 S. Ct. 2398, 2407 (2014)).   “[A]n omission is

actionable under the securities laws only when the corporation

is subject to a duty to disclose the omitted facts.”   Stratte-

McClure v. Morgan Stanley, 776 F.3d 94, 101 (2d Cir. 2015)

                                31
(citation omitted).   “Such a duty may arise when there is a

corporate insider trading on confidential information, a statute

or regulation requiring disclosure, or a corporate statement

that would otherwise be inaccurate, incomplete, or misleading.”

Id. (citation omitted).    To meet the scienter requirement under

the PSLRA, a plaintiff must “state with particularity facts

giving rise to a strong inference that the defendant acted with

the required state of mind.”    15 U.S.C. § 78u–4(b)(2)(A).   A

plaintiff cannot meet this requirement by merely “set[ting] out

facts from which, if true, a reasonable person could infer that

the defendant acted with the required intent.”    In re Advanced

Battery Techs., Inc., 781 F.3d 638, 644 (2d Cir. 2015) (citation

omitted).   Rather, “[t]he inference of scienter must be cogent

and at least as compelling as any opposing inference one could

draw from the facts alleged.”    Id. (citation omitted).   “The

requisite scienter can be established by alleging facts to show

either (1) that defendants had the motive and opportunity to

commit fraud, or (2) strong circumstantial evidence of conscious

misbehavior or recklessness.”    ECA, Local 134 IBEW Joint Pension

Trust of Chicago v. JP Morgan Chase Co., 553 F.3d 187, 198 (2d

Cir. 2009) (citation omitted).

     In order to have standing to bring a private cause of

action under § 10(b), the plaintiff must be an actual purchaser

or seller of a security.   “[P]otential purchasers of shares . .

                                 32
. who allege that they decided not to purchase because of an

unduly gloomy representation or the omission of favorable

material” lack standing under § 10(b).   Blue Chip Stamps v.

Manor Drug Stores, 421 U.S. 723, 737 (1975).   But, “plaintiffs

who have contractual rights or duties to purchase or sell

securities could also maintain an action under § 10(b).”

Lawrence v. Cohn, 325 F.3d 141, 148 (2d Cir. 2003).   See also

Mallis v. FDIC, 568 F.2d 824, 829 (2d Cir. 1977) (finding that

pledgee of stock in loan contract had standing as a “purchaser”

under § 10(b)).   “Although the burden on a securities plaintiff

to plead loss causation is not a heavy one, the complaint still

must give some indication of a plausible causal link between the

loss and the alleged fraud.”   Charles Schwab Corp., 883 F.3d at

93 (citation omitted).

     To state a claim for New York common law fraud, a plaintiff

must allege “(1) a material misrepresentation or omission of a

fact, (2) knowledge of that fact's falsity, (3) an intent to

induce reliance, (4) justifiable reliance by the plaintiff, and

(5) damages.”   Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo

Sec., LLC, 797 F.3d 160, 170 (2d Cir. 2015).

     The defendants argue that JGB’s claims under § 10(b) should

be dismissed because they have failed to adequately plead an

actionable omission, they do not have the purchaser or seller

standing required by the statute, they have failed to adequately

                                33
plead scienter, and they have not adequately alleged loss

causation.   For many of the same reasons, the defendants also

seek to dismiss JGB’s common law fraud claims.   The defendants

additionally argue that the common law fraud claims are barred

by New York’s out-of-pocket loss rule.

     JGB’s allegations of fraud under both the Securities

Exchange Act and New York common law must be dismissed because

the FAC fails to plausibly allege that the allegedly fraudulent

acts of Sellas caused JGB any losses.    In its fourth and sixth

claims for relief, JGB alleges that the defendants fraudulently

omitted information regarding the upcoming announcement of its

clinical trial results in its statements to JGB surrounding

offers to buy JGB out of the Debenture.   JGB contends that this

prevented JGB from trading Sellas stock from March 7 to March 9,

2018, and buying Sellas stock during that period at a

comparatively low price.   Accordingly, they did not realize

benefits from this unpurchased stock when the stock price

increased on April 2, 2018, once the clinical trial results were

announced.   JGB does not explain in its FAC, however, how this

two-day market restriction almost a month prior to the spike in

stock value caused any particular loss.

     Moreover, even if the two-day market restriction had caused

losses for JGB, JGB cannot show that, had Sellas disclosed non-

public information to it about its upcoming clinical trials

                                34
announcement, it could have entered the market and traded Sellas

stock.   Had Sellas informed JGB in early March about the

upcoming clinical trial announcement to occur in early April,

which was non-public information, trading restrictions would

have applied to JGB.   Thus, JGB has not adequately alleged a

connection between the allegedly fraudulent omission of

information about the clinical trial results and subsequent

unrealized gains.

     In its briefing, JGB puts forward a different theory of

causation.   JGB argues that loss causation exists because the

allegedly deceptive communications prevented JGB from trading or

redeeming Sellas stock for several days, which in turn allowed

Sellas to “maintain an artificially inflated stock price for

itself and . . . fewer shares for JGB in its next redemptions.”

JGB argues that this furthered the defendants’ broader goal of

avoiding dilution of Sellas stock before and after its April 2

clinical trial announcement.   In other words, JGB argues that,

acting in bad faith, Sellas used a disclosure of non-public

information to JGB related to Sellas’s attempt to buy out the

Debenture to stall JGB’s stock redemptions.   But even if JGB’s

FAC could be read to encompass this allegation, which it cannot,

JGB still offers no explanation as to how two days of market

restrictions in March could have caused JGB’s alleged losses.

JGB delivered 67 total redemption notices to the defendants

                                35
between August 2016, when the Original Debenture was first

entered into, and April 2, 2018, the date of its 67th notice of

redemption.   While the FAC does not list the dates of each

redemption notice, given that 67 were noticed in over one-and-a-

half years, it is implausible, and most importantly not alleged,

that JGB was noticing redemptions in March 2018 at such a rate

that two days of exclusion would have altered its otherwise

normal course of business.

     Elsewhere in the FAC, JGB alleges that Sellas’s delay of

five trading days (between its alleged April 2, 2018 refusal to

deliver shares requested in JGB’s Redemption Notice 67 unless

JGB acquiesced to Sellas’s proposed calculation and its April 9

delivery of those shares at JGB’s requested price, albeit with a

purported reservation of rights) deprived JGB of the opportunity

to trade Sellas stock at the record-high prices that followed

its April 2 clinical trial announcement.   This allegation is not

repeated under JGB’s two fraud causes of action.   Even assuming

that the FAC could be construed as alleging that this series of

events constitutes a violation of § 10(b) and common-law fraud,

again, JGB has failed to adequately allege loss causation.

Although the five-day delay could plausibly have caused JGB to

incur an unrealized gain, JGB does not articulate a connection

between any misrepresentation or omission and this delay.



                                36
Rather, JGB attributes the delay to the defendants’ repudiation

and breach of the Debenture.

III.    Control Person Claims

       JGB also claims that the Sellas Officer and Director

defendants violated § 20(a) of the Securities Exchange Act, 15

U.S.C. §78t(a).    This section provides for derivative liability

against individuals or entities that control individuals who

violate the Securities Exchange Act.    See In re Vivendi, S.A.

Sec. Litig., 838 F.3d 223, 238 n.6 (2d Cir. 2016).    To state a

claim for relief under this section, a plaintiff must plead (1)

a primary violation and (2) direct or indirect control of the

primary violator by the defendant.    JGB’s control person claims

rely on the same allegations it stated in its fourth cause of

action for securities fraud to establish the required primary

violation.    Because JGB has failed to adequately state a

securities fraud claim, JGB’s fifth cause of action must also be

dismissed.

IV.    Implied Covenant of Good Faith and Fair Dealing

       In the FAC JGB alleges that the defendants breached their

duty of good faith and fair dealing by depriving JGB of its

bargained-for benefits under the Debenture.    JGB alleges that

Sellas deprived it of these rights through its refusal to honor

JGB’s redemptions per the terms of the Debenture.



                                 37
     “New York law implies [the] covenant [of good faith and

fair dealing] in all contracts.”     Sec. Plans, Inc. v. CUNA Mut.

Ins. Soc., 769 F.3d 807, 817 (2d Cir. 2014).    “The implied

covenant of good faith and fair dealing between parties to a

contract embraces a pledge that neither party shall do anything

which will have the effect of destroying or injuring the right

of the other party to receive the fruits of the contract.”

Moran v. Erk, 11 N.Y.3d 452, 456 (2008) (citation omitted).    For

the implied covenant of good faith and fair dealing to apply,

     a party's action must directly violate an obligation
     that may be presumed to have been intended by the
     parties. However, the implied covenant does not
     extend so far as to undermine a party's general right
     to act on its own interests in a way that may
     incidentally lessen the other party's anticipated
     fruits from the contract.

Thyroff v. Nationwide Mut. Ins. Co., 460 F.3d 400, 407-08 (2d

Cir.), certified question accepted, 7 N.Y.3d 837 (2006), and

certified question answered, 8 N.Y.3d 283 (2007) (citation

omitted). ”[W]hen a complaint alleges both a breach of contract

and a breach of the implied covenant of good faith and fair

dealing based on the same facts, the latter claim should be

dismissed as redundant.”   Cruz v. FXDirectDealer, LLC, 720 F.3d

115, 125 (2d Cir. 2013).

     JGB’s allegations in its FAC that Sellas breached the duty

of good faith and fair dealing by refusing to honor JGB’s

redemption rights arise from the same facts at issue in its

                                38
breach of contract claims and, as such, must be dismissed as

redundant.   In briefing, JGB narrows its duty of good faith and

fair dealing claim to exclude these duplicative allegations. 13

But its remaining, narrowed claim also fails.

     The FAC asserts that the defendants’ attempt to buy JGB out

of its Debenture rights on fraudulent grounds -- to wit, their

failure to disclose the clinical trial results -- constitutes a

breach of the duty of good faith and fair dealing.   While this

claim is distinct from JGB’s breach of contract claim, it

asserts little more than that the plaintiffs acted in their own

interest in a way that incidentally may have diminished the

value of JGB’s contractual rights.   The parties’ agreements

continually state that JGB will not be in possession of material

non-public information, and it was not a violation of either the

Debenture or the duty of good faith and fair dealing to withhold

such information from JGB.   Moreover, the FAC alleges only that

the defendants sought to induce JGB to give up its rights but

does not allege any actual loss based on this behavior.




13In its briefing, JGB argues that its claim for breach of the
covenant of good faith and fair dealing is also based on the
defendants’ allegedly fraudulent scheme to manipulate its share
price in February and March 2018 in order to maintain an
artificially high stock price and reduce the number of shares
JGB could redeem. Such a scheme is not clearly alleged in the
FAC and is certainly not mentioned under this claim for relief.
                                39
V.   Unjust Enrichment

     JGB alleges unjust enrichment against Sellas for benefiting

from retaining shares and their equivalent value in violation of

its duties under the Debenture.    Sellas also brings a

counterclaim for unjust enrichment against JGB Capital Offshore,

JGB Partners, and JGB Capital for receiving and selling shares

of Sellas beyond that to which they were entitled.    The motions

to dismiss the unjust enrichment claims are granted.

     To state an unjust enrichment claim under New York law, the

plaintiff must allege that “(1) the other party was enriched,

(2) at that party's expense, and (3) that it is against equity

and good conscience to permit the other party to retain what is

sought to be recovered.”    Georgia Malone & Co. v. Rieder, 19

N.Y.3d 511, 516 (2012) (citation omitted).    For the defendant to

be enriched at the plaintiff’s expense, “[i]t is not enough that

the defendant received a benefit from the activities of the

plaintiff; if services were performed at the behest of someone

other than the defendant, the plaintiff must look to that person

for recovery.”   Kagan v. K-Tel Entm't, Inc., 568 N.Y.S.2d 756,

757 (1st Dep’t 1991).    Unjust enrichment claims apply “only in

unusual situations” such as “those in which the defendant,

though guilty of no wrongdoing, has received money to which he

or she is not entitled.”    Corsello v. Verizon New York, Inc., 18

N.Y.3d 777, 790 (2012).    Recovery under a theory of unjust

                                  40
enrichment ordinarily is unavailable where a valid contract

governs the same subject matter.     U.S. E. Telecomms., Inc. v.

U.S. W. Commc'ns Servs., Inc., 38 F.3d 1289, 1296 (2d Cir.

1994).   “The theory of unjust enrichment lies as a quasi-

contract claim.   It is an obligation the law creates in the

absence of any agreement.”   Beth Israel Med. Ctr. v. Horizon

Blue Cross & Blue Shield of New Jersey, Inc., 448 F.3d 573, 586

(2d Cir. 2006) (citation omitted).

     JGB’s claim for unjust enrichment is rooted in the contract

dispute between the parties.   In its FAC, JGB alleges that since

April 2, 2018, Sellas has “failed to deliver shares to which JGB

was entitled under the Debenture Agreements” and that it

“benefitted by retaining the shares and equivalent value in

violation of its duty to deliver shares under the Debenture

Agreements.”   Any windfall that JGB claims Sellas derived from

its refusal or delay in delivering shares for the April 2, 2018

redemption would be remedied through its breach of contract

claim and therefore cannot form the basis of an unjust

enrichment claim.

     In briefing, JGB characterizes its unjust enrichment claim

as based on defendants’ “scheme to cheat JGB out of its

redemption rights,” thus “propping up SLS’s stock price to SLS’s

benefit.”   This formulation does not successfully distinguish

the unjust enrichment claim from the breach of contract claim.

                                41
     The most generous interpretation of JGB’s unjust enrichment

claim is as an allegation that Sellas’s various actions between

February and April 2018 caused JGB to receive fewer redemptions

under the Debenture than it otherwise would have and that this,

in turn, benefited Sellas at JGB’s expense.    The only facts

alleged in the FAC that go to the allegation that Sellas limited

JGB’s redemptions is the two-day market restriction that JGB

agreed to as part of one of Sellas’s offers to buy JGB out of

the Debenture and the allegation that Sellas’s April 2, 2018

notice that it would no longer issue shares based on the

unadjusted Hard Price Floor prevented JGB from “hav[ing] the

opportunity to send SLS redemption notices” for additional

shares.   The market restriction cannot support a claim for

unjust enrichment because, as discussed above, JGB fails to

adequately connect this two-day restriction to any slow-down in

JGB’s redemption rates.    Moreover, JGB’s FAC concedes that

throughout the buyout discussions between the parties “JGB

continued to deliver redemption notices to SLS as and when

appropriate under the Debenture Agreements, which SLS continued

to fulfill.”   The allegation that Sellas’s repudiation of the

Hard Price Floor calculation prevented JGB from redeeming its

shares is not plausible.    JGB’s eighth claim for unjust

enrichment must therefore be dismissed.



                                 42
     While Sellas’s counterclaim for unjust enrichment also

involves the same subject matter, it argues that it is not

precluded by the contract dispute because the parties against

whom the unjust enrichment counterclaim is alleged are not

parties to any contract with Sellas.   This argument is

unavailing.   The crux of the Sellas unjust enrichment

counterclaim is that the counterclaim defendants were unjustly

enriched because they received more shares of Sellas stock than

JGB was entitled to under the Debenture.   Resolution of the

contract dispute at issue in this case between Sellas and JGB

will necessarily resolve the issue of whether the JGB affiliated

counterclaim defendants unfairly benefitted.   For this reason

Sellas’s seventh counterclaim must also be dismissed for failure

to state a claim. 14




14JGB also alleges that the Court does not have personal
jurisdiction over the JGB affiliated counterclaim defendants.
“Where, as here, a district court ... relies on the pleadings
and affidavits, and chooses not to conduct a full-blown
evidentiary hearing, plaintiffs need only make a prima
facie showing of personal jurisdiction.” Southern New England
Telephone Co. v. Global NAPs Inc., 624 F.3d 123, 138 (2d Cir.
2010) (citation omitted). “This showing may be made through the
plaintiff's own affidavits and supporting materials, containing
an averment of facts that, if credited, would suffice to
establish jurisdiction over the defendant.” Id. (citation
omitted). For the purposes of a motion to dismiss, Sellas has
adequately alleged that this Court has personal jurisdiction
over these JGB affiliated counterclaim defendants. Regardless,
the claim must be dismissed under Rule 12(b)(6).
                                43
VI.   Conversion

      Both JGB and Sellas make conversion claims.   JGB alleges

that Sellas unlawfully retained shares of Sellas stock to which

JGB was entitled and refused JGB’s demands for delivery of that

stock.   Sellas alleges that JGB and JGB Collateral have retained

approximately $1.55 million in cash that belongs to Sellas by

refusing to permit this cash to be released from the Collateral

Account.

      To state a claim of conversion, a plaintiff must allege

that “a defendant exercise[d] unauthorized dominion over

personal property in interference with a plaintiff's legal title

or superior right of possession.”    LoPresti v. Terwilliger, 126

F.3d 34, 41 (2d Cir. 1997) (citation omitted).   “[A] claim to

recover damages for conversion cannot be predicated on a mere

breach of contract.”   Wolf v. Nat'l Council of Young Israel, 694

N.Y.S.2d 424, 425 (2d Dep't 1999).   While intangible property is

often not considered “personal property” for purposes of a

conversion claim, under New York law, shares of stock “merge

with the stock certificates, so that conversion of the

certificate may be treated as conversion of the shares that the

certificate represents.”   Thyroff, 460 F.3d at 405.

      JGB’s conversion claim must be dismissed because it is

entirely predicated on the allegation that Sellas breached the

parties’ contract by failing to issue JGB shares as required

                                44
under their agreement.   For the same reason, Sellas’s conversion

claim must also be dismissed.    Sellas’s conversion claim is

based on JGB and JGB Collateral’s contractual obligation to

release cash from the Collateral Account as Sellas fulfills

JGB’s redemption requests.    The allegations underlying this

claim are thus identical to Sellas’s Collateral Account contract

claim.

VII. Motion to Strike Paragraphs 9 and 72 of the FAC

     Sellas also moves to strike two paragraphs from JGB’s FAC.

Both paragraphs refer to an administrative consent order between

the Securities and Exchange Commission (“SEC”) and Sellas’s

predecessor, Galena, and Galena’s former CEO.    Under Fed. R.

Civ. P. 12(f), courts “may strike from a pleading an

insufficient defense or any redundant, immaterial, impertinent,

or scandalous matter.”   Fed. R. Civ. P. 12.   Rule 12(f) motions

to strike are disfavored.    “The function of a 12(f) motion to

strike has been seen as avoiding the expenditure of time and

money that must arise from litigating spurious issues by

dispensing with those issues prior to trial.”    VNB Realty, Inc.

v. Bank of Am. Corp., No. 11cv6805 (DLC), 2013 WL 5179197, at *2

(S.D.N.Y. Sept. 16, 2013) (citation omitted).    Motions to strike

under Rule 12(f) “should be denied unless the challenged

allegations have no possible relation or logical connection to

the subject matter of the controversy and may cause some form of

                                 45
significant prejudice to one or more of the parties to the

action.”   Id. at *3 (citation omitted).

     The paragraphs at issue in the FAC are used by JGB to

bolster its claim that Sellas has committed fraud under the

Securities Exchange Act.   JGB claims that Sellas’s allegedly

fraudulent acts also violate the terms of the consent order

between Galena and the SEC, which required Galena to cease

violating securities laws.   Because JGB’s fraud claims have

already been dismissed, striking these paragraphs, which only

support those claims, will not serve the underlying purpose of

Rule 12(f).   Regardless, Sellas cannot meet the high burden of

showing that these paragraphs have no logical connection to the

dispute.   The paragraphs discuss past fraudulent securities

practices of Sellas’s predecessor company, a topic that is

plausibly related to the controversy at hand.   Sellas also makes

no claim that these paragraphs cause it prejudice.   The cease-

and-desist order referenced in the paragraphs is available on

the SEC’s website.   Because Sellas has not shown that the

paragraphs cause it any prejudice and because striking them will

not serve any efficiency purpose, Sellas’s motion to strike

paragraphs 9 and 72 from the FAC is denied.




                                46
                            Conclusion

     JGB’s July 6, 2018 motion for partial judgment on its own

claims is denied.   JGB and all counterclaim defendants’ motion

to dismiss is denied as to Sellas’s counterclaims one through

four and granted as to Sellas’s counterclaims five through seven

for mutual mistake, conversion, and unjust enrichment.

     Sellas’s June 18, 2018 motion for judgment on the pleadings

seeking dismissal of JGB’s FAC and all other defendants’ motion

to dismiss the FAC are granted in full.    Sellas and all other

defendants’ motion to strike paragraphs 9 and 72 from the FAC is

denied.

     This resolution of the pending motions leaves four

counterclaims brought by Sellas for trial.    They are (1)

declaratory judgment against JGB that the Hard Price Floor

adjusted to $10.50 after the reverse stock split; (2)

declaratory judgment against JGB and JGB Collateral requiring

the JGB entities to deliver cash collateral owed to Sellas; (3)

breach of contract against JGB for return of the excess shares

it delivered while using the $0.35 Hard Price Floor; and (4)

breach of contract against JGB and JGB Collateral for release of

funds held in the Collateral Account.    In light of this

Opinion’s resolution of the core contract dispute, the parties




                                47
shall advise the Court by Thursday, October 25, 2018, whether a

trial is necessary on the four outstanding claims.



Dated:    New York, New York
          October 23, 2018



                               ___________________________
                                       DENISE COTE
                               United States District Judge




                               48
